Citation Nr: 0118214
Decision Date: 07/12/01	Archive Date: 09/12/01

DOCKET NO. 97-29 002A              DATE JUL 12, 2001

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Newark, New Jersey

THE ISSUE

Entitlement to a compensable evaluation adenitis of the left
axillary and inguinal areas, with chronic sore throat and elevated
temperature.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1997 RO decision which denied an increase in a 0
percent (noncompensable) evaluation for adenitis of the left
axillary and inguinal areas, with chronic sore throat and elevated
temperature.

Service connection was granted shortly after service separation and
a 20 percent rating was assigned. That was subsequently reduced to
a noncompensable rating effective in August 1947. The
noncompensable rating has been in effect since that time.

FINDINGS OF FACT

1. All pertinent evidence needed, to the extent available, has been
obtained by the RO. The veteran has failed to report for some
scheduled examinations.

2. The veteran's service-connected adenitis of the left axillary
and inguinal areas, with chronic sore throat and elevated
temperature is asymptomatic, based on the evidence of record.

CONCLUSION OF LAW

The criteria for a compensable evaluation for adenitis of the left
axillary and inguinal areas, with chronic sore throat and elevated
temperature have not been met. 38 U.S.C.A. 1155 (West 1991 & Supp.
2000); Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-
475 4, 114 Stat. 2096- 2099 (2000)(to be codified as amended at 38
U.S.C. 5100 et. seq.); 38 C.F.R. 4.20, 4.117, Diagnostic Codes
7799-7709, 7713 (1995 and 2000). 

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. Generally, the degrees of disability specified are
considered adequate to compensate for considerable loss of working
time from exacerbations or illnesses proportionate to the severity
of the several grades of disability. 38 C.F.R. 4.1 (2000). Separate
diagnostic codes identify the various disabilities. 38 U.S.C.A.
1155 (West 1991 & Supp. 2000; 38 C.F.R. Part 4 (2000). However, the
Board will consider only those factors contained wholly in the
rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994).
Where there is a question as to which of two evaluations shall be
applied, the higher evaluations will be assigned if the disability
more closely approximates the criteria required for that rating.
Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (2000).
When, after careful consideration of all procurable and assembled
data, a reasonable doubt arises regarding the degree of disability,
such doubt will be resolved in favor of the veteran. 38 C.F.R. 4.3
(2000).

In every instance where the schedule does not provide a zero
percent evaluation for a Diagnostic Code, a zero percent evaluation
shall be assigned when the requirements for a compensable
evaluation are not met. 38 C.F.R. 4.31.

The Board is aware of the change in the law pertaining to the duty
to assist the veteran in the development of his claim, which
includes obtaining an examination, if necessary. See Veterans
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub.
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. 5102-7).
However, in the instant case, the Board finds that following the
January 1997 VA examination, several attempts for additional
examination have been made and have failed due to the veteran's
failure to report to such. The Board observes that the United
States Court of Appeals for Veterans Claims (Court) has held that
if a veteran wishes help, he cannot passively wait for it in those
circumstances where he may or should have information that is
essential in obtaining the putative evidence. Wood v. Derwinski, 1
Vet. App. 190, 193 (1991). In this case, the veteran's lack of
cooperation with the VA in his failure to report for evaluation has
effectively

- 3 -

derailed the RO's efforts to evaluate his claim for an increased
rating. See Brock v. Brown, 10 Vet. App. 155 (1997); Wamhoff v.
Brown, 8 Vet. App. 459 (1996); Beausoleil v. Brown, 8 Vet. App. 459
(1996); Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
Furthermore, the veteran failed to respond to several letters from
the RO for assistance in locating additional evidence to support
his claim. The veteran has been provided ample notice of the
evidence needed to warrant allowance of this claim. Thus the Board
will proceed based on the evidence of record. There is no
indication that there is additional evidence that the Board or the
VA could obtain.

Historically, as noted above, in November 1945, the RO assigned a
20 percent rating for adenitis of the left axillary and inguinal
areas, with chronic sore throat and elevated temperature. In a June
1947 decision, a noncompensable evaluation was assigned for the
condition pursuant to Diagnostic Code 7713. Prior to October 23,
1995, 38 C.F.R. 4.117, Diagnostic Code 7713 pertained to secondary
adenitis, which was rated as the underlying disease. Effective
October 23, 1995, the rating criteria for evaluating the hemic and
lymphatic system were revised, and Diagnostic Code 7713 was
eliminated.

Under 38 C.F.R. 4.117, Diagnostic Code 7709 a 100 percent
evaluation for Hodgkin's Disease with active disease or during a
treatment phase is warranted. The note to such provides guidance on
the evaluation of Hodgkin's thereafter and states that if there has
been no local recurrence or metastasis, rate on residuals. 38
C.F.R. 4.20, 4.117, Diagnostic Code 7799-7709 (2000).

The Board notes that the pertinent medical evidence essentially
consists of the results of the VA examination conducted in January
1997. The veteran related that he noticed an increase in clear
mucous production in his throat over the last four years, requiring
him to clear his throat every two hours, mostly during the day. He
also stated that he had a tendency to have mild temperature
elevations. It was noted that he had a past medical history of a
tonsillectomy in 1946. No history of swollen glands or lymph nodes
was noted. On physical examination, it was noted that the veteran
had some mild hearing loss and arcus senilis of the eyes. The rest
of the

4 -

nose and throat were within normal limits. His neck examination was
within normal limits with no lymph nodes palpable or present. His
lungs were clear to auscultation and percussion. The abdominal
examination was soft and within normal limits with a well healed
surgical scar and a very small right breast healed scar. The
extremities were all within normal limits. His peripheral pulses
were within normal limits and there was no evidence of adenitis or
any lymphadenopathies. The diagnoses included non-specific
pharyngeal chronic throat irritation with frequent mucous
production, unrelated to his active service.

In this case, there are no clinical findings which reflect active
adenitis or any related compensable underlying service-connected
disorder. The Board notes that the veteran reported subjective
complaints of chronic throat irritation; however, the examiner
noted that such symptoms were unrelated to service. Upon evaluation
of the evidence by analogy to the diagnostic code for Hodgkin's
Disease there were no abnormal findings and no underlying disorder
has been identified. In short, no disorder of the hemic or
lymphatic system has been associated with the service- connected
adenitis. Accordingly, there was no basis for a compensable rating
under any diagnostic code.

ORDER

A compensable evaluation for adenitis of the left axillary and
inguinal areas, with chronic sore throat and elevated temperature
is denied.

MICHAEL D. LYON
Member, Board of Veterans' Appeals

5 -



